DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 13-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter as follows:  Claim 13 recites, “At least one computer-readable medium”.  Although, the specification in [00375] discloses, “Such machine-readable storage media may include… non-transitory, tangible arrangements of articles manufactured or formed by a machine or device, including storage media such as hard disks, any other type of disk including floppy disks, optical disks, compact disk read-only memories (CD-ROMs), compact disk rewritable’s (CD-RWs), and magneto-optical disks, semiconductor devices such as read-only memories (ROMs), random access memories (RAMs) such as dynamic random access memories (DRAMs), static random access memories (SRAMs), erasable programmable read-only memories (EPROMs), flash memories, flash memories, electrically erasable programmable read-only memories (EEPROMs), phase change memory (PCM), magnetic or optical cards, or any other type of media suitable for storing electronic instructions.”  The specification does not limit the claimed storage medium to a non-transitory tangible statutory medium storing the program.  
The broadest reasonable interpretation of a claim drawn to a computer readable medium or a storage medium, typically covers forms of non-transitory, tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory.  A transitory, propagating signal is not a process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter.  Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter the claim as a whole is non-statutory.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hookway et al., Digital FX! 32: Combining emulation and binary translation, Digital Technical Journal 9-1997: pp. 3-12 in view of Chen et al., Continuous adaptive object-code re-optimization framework, Asia-Pacific conference on Advances in Computer Systems Architecture, Springer, Berlin, Heidelberg, 2004.  
Re:  claims 1, 7, 13 and 19, Hookway teaches 
7. An apparatus to adapt an executable object from a first processing unit to a second processing unit, the apparatus comprising:  a data storage to store a database; (“5. The database, which stores execution profiles produced by the emulator and used by the translator.”; Hookway, 3rd para under “Overview”)
the database is included in the server and stores execution profiles.  
and a processor coupled to the database, (“6. The server, which maintains the database and runs the translator as appropriate.”; Hookway, 3rd para under “Overview”)
The server includes a processor that runs the translator.  
the processor to:  adapt the executable object optimized for the first processing unit of a first architecture, to the second processing unit of a second architecture, wherein the second architecture is different from the first architecture, (“On Alpha systems, the Windows NT operating system uses an emulator to run 16-bit x86 applications.  These applications can be installed and run in the same way as they are installed and run on x86 systems, but the execution is slower.  The emulator built into FX!32 provides similar capability for 32-bit x86 applications.  Unlike the emulation software in the 16-bit environment, FX!32 provides a binary translator that translates 32-bit x86 applications into native Alpha code”; Hookway, p. 4, 2nd para under “Overview”)
The 32-bit x86 applications (executable object), of a first processing unit with an x86 architecture (first architecture), are translated (adapted) to native Alpha code of the second processing unit with an Alpha systems architecture (second architecture).  Thus, the second architecture, Alpha systems, is different from the first architecture, x86.  
Hookway and Chen teach wherein the executable object is adapted to perform on the second processing unit based on a plurality of performance metrics collected while the executable object is performed on the first processing unit and the second processing unit. (“2. The runtime, which loads x86 images and set up the run-time environment to execute them.  As part of loading an image, the runtime component jackets imported application programming interface (API) routines.  Jackets are small code fragments that allow the x86 code to call Alpha Windows NT API routines.  3. The emulator, which runs an x86 application making use of translated code when it is available.  4. The translator, which produces a translated image using profile information received from the emulator.  5. The database, which stores execution profiles produced by the emulate and used by the translator… Figure 2 shows the manager window.  The upper pane contains information about the various applications that have been run on the system:  the total amount of disk space being used for profiles and translations of images loaded by the application, the number of times the application has been run, the date when it was last run, and the optimizer (translator) status… For this benchmark, the Alpha system provides about the same performance as the 200-MHz Pentium Pro system.  Figure 3 also shows that the Alpha native version of the benchmark runs twice as fast as the Pentium Pro version… when running translated x86 applications, we have consistently measured performance on a 500-MHz Alpha system to be in the range between that of a 200-MHz Pentium Pro system.”; Hookway, p. 4, 3rd para under “Overview”, p. 9, 2nd para under “The Manager”, Fig. 2, p. 10, 1st para under “Figure 2”, Fig. 3)
The emulator built into FX!32, running on the Alpha systems (second processor) runs the x86 application (executable object) making use of the translated code for the x86 application.  The translated code for the x86 application (for a first processing unit) translates (adapts) the x86 application (executable object) to execute on Alpha systems (second processing unit) based on execution profiles for the application running on the x86 (first processing unit) and the Alpha systems (second processing unit).  Hookway is silent, however, Chen teaches performance metrics.  (“Our architecture performs three main tasks:  detection, optimization, and deployment.  Detection deals with the collection of raw performance event information that is useful for identifying and applying optimizations like d-cache misses, IPC, and branch paths commonly leading up to performance events. ”; Chen, p. 243, 1st para under “3.1 Overview”)
Performance metrics are considered to include, for example, raw performance event information such as d-cache misses.  Chen can be combined with Hookway such that the profiles of Hookway include the raw performance information of Chen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Hookway by adding the feature of plurality of performance metrics, in order to re-optimize a program to new micro-architectures without requiring recompilation of the original source code, as taught by Chen. (p. 241, 2nd para. under “1 Introduction”)  

Allowable Subject Matter
Claims 2-6, 8-12, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   None of the prior art teaches or suggests:  
from claims 2 and 14 – “identifying a performance aspect of the executable object based on a first plurality of performance metrics of the executable object while the executable object is performed on the first processing unit and a second plurality of performance metrics of the executable object while the executable object is performed on the second processing unit, wherein the plurality of performance metrics include the first and second plurality of performance metrics; determining whether the identified performance aspect is present in a database that defines a correspondence between a performance aspect and an adaptation operation; and applying an adaptation operation in the database that corresponds to the identified performance aspect to the executable object in response to a determination that the identified performance aspect is present in the database.”  Claims 3-6 depend from claim 2 and claims 15-18 depend form claim 14.    
from claims 8 and 20 – “wherein the database defines a correspondence between a performance aspect and an adaptation operation, and the processor is further to: identify a performance aspect of the executable object based on a first plurality of performance metrics of the executable object while the executable object is performed on the first processing unit and a second plurality of performance metrics of the executable object while the executable object is performed on the second processing unit, wherein the plurality of performance metrics include the first and second plurality of performance metrics; determine whether the identified performance aspect is present in the database; and apply an adaptation operation in the database that corresponds to the identified performance aspect to the executable object in response to a determination that the identified performance aspect is present in the database.”  Claims 9-12 depend from claim 8.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aguilar, Jr. et al. U.S. Patent No. 8,468,532, Yamada et al. U.S. Pub. No. 2014/0019723 and Hum et al. U.S. Patent No. 8,615,647.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612